DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (a) the additional subpixel of claim 6 and (b) the pixel defining layer opening which defines multiple subpixels of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 6: Claim 1 discloses 4 subpixels, which can be identified in applicants’ Figure 3 (annotated):

    PNG
    media_image1.png
    557
    551
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    355
    396
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    555
    627
    media_image3.png
    Greyscale


Claim 17: Claim 11 defines an opening in the pixel defining layer that exposes a portion of the pixel electrode.  Claim 17 further states that the opening defines a plurality of sub-pixels, each of which is a light emitting area.  However, applicants’ figures do not disclose one opening defining a plurality of sub-pixels.  Instead, one opening in the pixel defining layer defines one sub-pixel.  Please provide a drawing that shows one opening defining a plurality of sub-pixels, each of which is a light emitting area, or adjust the claim language.

    PNG
    media_image4.png
    527
    431
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    277
    625
    media_image5.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 6, which depends from claim 3, which depends from claim 2, which depends from claim 1: As noted in the Drawing objections section, above, claim 1 defines a second sub-pixel adjacent to the second side of the first subpixel.  Claim 6 defines two additional second sub-pixels that are adjacent to the second side of the first subpixel.  To the extent that one of the claim 6 second subpixels is also the claim 1 second subpixel, this is not clear from claim 6 because claim 6 defines two additional second subpixels.  Because the claim language is unclear, claim 6 is rejected as indefinite.
Regarding claim 17, which depends from claim 11: As noted in the Drawing objections section, above, claim 11 defines an opening in the pixel defining layer that exposes a portion of the pixel electrode.  Claim 17 further states that the opening defines a plurality of sub-pixels, each of which is a light emitting area.  To the extent that claim 17 is intended to define a one-to-one relationship between the pixel defining layer’s opening and the sub-pixel, the claim language is unclear and suggests that the opening defines multiple sub-pixels.  Because the claim language is unclear, claim 17 is rejected as indefinite.  Claims 18 and 19 are rejected for depending from claim 17.
 
Allowable Subject Matter
Claims 1-5, 7-16, and 20 are allowed.
s 6 and 17-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a spacer, which maintains a cell gap, disposed between the first sub-pixel and the second sub-pixel and between the third sub-pixel and the fourth sub-pixel, and extending in the third direction”, in combination with the remaining limitations of the claim.
With regard to claims 2-10: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “a pixel defining layer disposed on the thin film transistor substrate and having an opening exposing a portion of the pixel electrode, wherein the opening of the pixel defining layer comprises sides extending along a third 29direction inclined at a predetermined angle with the first direction, and sides extending along a fourth direction perpendicular to the third direction, and a protruding opening is formed in an outward direction of the opening at a corner of the opening of the pixel defining layer in the first direction”, in combination with the remaining limitations of the claim.
With regard to claims 12-20: The claims have been found allowable due to their dependency from claim 11 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897